Per Curiam on Rehearing
Before WILLIAMS, CARAWAY, MOORE, LOLLEY and SEXTON (Pro Tempore), JJ.
PER CURIAM.
The record shows that the funds previously deposited in the court registry have been disbursed to the parties. As a result, there are no such funds remaining with which to pay the equalizing sum ordered in this court’s October 2012 opinion.
Consequently, rehearing is granted for the purpose of amending this court’s judgment to order Gaylon Simmons to pay the balance of the equalizing payment due to Annette Turner pursuant to this court’s original judgment. In all other respects, the application for rehearing is denied.
DECREE
IT IS ORDERED that Annette Turner shall receive an equalizing payment in the amount of $65,564.20, to be paid by Gaylon Simmons, with a credit for the amount of funds already disbursed from the court registry.
AMENDED AND AFFIRMED AS AMENDED.